                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF TENNESSEE
                                            NASHVILLE DIVISION

IRON WORKERS OF TENNESSEE                               )
VALLEY AND VICINITY WELFARE                             )
FUND, IRON WORKERS OF                                   )
TENNESSEE VALLEY AND VICINITY                           )
PENSION FUND, and IRON WORKERS                          )
OF TENNESSEE VALLEY AND                                 )
VICINITY ANNUITY FUND,                                  )
                                                        )   Civil Action No. ___________
         Plaintiffs,                                    )
                                                        )
v.                                                      )
                                                        )
TOMLIN CONTRUCTION COMPANY, INC.,                       )
                                                        )
         Defendant.                                     )

                                               COMPLAINT


         Iron Workers of Tennessee Valley And Vicinity Pension Fund, Iron Workers of Tennessee

Valley And Vicinity Welfare Fund, and Iron Workers of Tennessee Valley And Vicinity Annuity

Fund (Plaintiffs) complaining of Tomlin Construction (Defendant), allege as follows:

         1)       This action is brought and maintained in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq., as

amended by the Multiemployer Pension Plan Amendments Act of 1980, in particular 29 U.S.C. §

1145 (Section 515 of ERISA), and is a civil action to recover employer contributions owed to the

Plaintiffs. Jurisdiction is premised upon 29 U.S.C. § 1132(e)(1) and (f).

         2)       Venue is based on 29 U.S.C. § 1132(e)(2) as Plaintiffs are an employee welfare

benefit plan as that term is defined in ERISA at 29 U.S.C. 1002(1), and employer pension benefit




{005255/19296/00474292.DOCX / Ver.1}
                                                    1

        Case 3:19-cv-00358 Document 1 Filed 05/01/19 Page 1 of 6 PageID #: 1
plans as that term is defined in ERISA at 29 U.S.C. 1002(2)(A) and the Plaintiffs are administered

in this judicial district through Southern Benefit Administrators, Inc. of Goodlettsville, Tennessee.

         3)       Plaintiffs are primarily funded by contributions remitted by multiple participating

employers pursuant to negotiated collective bargaining agreements. All principal and income

from such contributions and investments thereof is held and used for the exclusive purpose of

providing medical, surgical or hospital care benefits, or retirement incomes and deferral of income

extending to the termination of covered employment after paying administrative and other

reasonable expenses of the Plaintiffs.

         4)       Defendant is a business corporation organized under the laws of Tennessee and

during all pertinent times, Defendant was a party to a collective bargaining agreement requiring

payment of contributions to Plaintiffs on behalf of covered employees. Defendant was bound by

the provisions of the trust agreements by virtue of which Plaintiffs operate and Defendant was

bound by policies promulgated by Plaintiffs about payment of the contributions. As such,

Defendant is an employer and a party in interest as those terms are defined in ERISA at 29 U.S.C.

§§ 1002(5) and 1002(14)(C).

         5)       Plaintiffs operate under the provisions of trust agreements which provide that

contributions owed by Defendant are an asset of Plaintiffs on the date due. Plaintiffs have

established an employer self-reporting payment system whereby participating employers such as

Defendant identify those employees for whom contributions are owed, identify the hours and

weeks worked by the covered employees, and based upon employee work history reported, the

employers submit reports and contributions to Plaintiffs.




{005255/19296/00474292.DOCX / Ver.1}
                                                   2

        Case 3:19-cv-00358 Document 1 Filed 05/01/19 Page 2 of 6 PageID #: 2
         6)       The trust agreements by virtue of which the Plaintiffs were created and operate

along with the terms of 29 C.F.R. 2510.3-102 deem the contributions which are payable to

Plaintiffs from Defendant as “assets” of Plaintiffs on the date due.

         7)       The collective bargaining agreements and trust agreements require prompt

payment of all such contributions, failing which a delinquent employer may be assessed with

attorney’s fees and other fees for late payment, plus interest on unpaid contributions. Plaintiffs

operate pursuant to written procedures which authorize the entry of a judgment against an

employer for contributions owed to include by mandate of the Court the greater of a doubling of

the interest or liquidated damages based upon unpaid contributions in the amount of twenty

percent (20%), all as allowed by 29 U.S.C. §§ 1132(g)(2)(C)(i) and (ii).

         8)       The Multiemployer Pension Plan Amendments Act of 1980, adding 29 U.S.C.

§1145 to ERISA, provides that every employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of the collective bargaining

agreement shall, to the extent not inconsistent with law, make those contributions in accordance

with the terms and conditions of such plan or such agreement.

         9)       Defendant has breached the above-referenced provisions of ERISA, the collective

bargaining agreement, and the trust agreements whereby the Plaintiffs were created and operate,

such breach occurring by virtue of Defendant having failed to timely submit reports and/or not

paying contributions due which employee work histories would indicate should have been paid on

the date due.




{005255/19296/00474292.DOCX / Ver.1}
                                                 3

        Case 3:19-cv-00358 Document 1 Filed 05/01/19 Page 3 of 6 PageID #: 3
          10)     An agent or agents of the Defendant exercise authority and control over money and

other property of Defendant including the contributions payable from Defendant to Plaintiffs. The

agent or agents failed to cause Defendant to pay contributions to Plaintiffs when the contributions

were due and deemed to be an asset of Plaintiffs. Instead, the agent or agents used Plaintiffs’

assets for business purposes of Defendant. The agent or agents of Defendant who controlled

Plaintiffs’ assets were acting as a fiduciary of the Plaintiffs within the meaning of 29 U.S.C. §

1002(21)(A) and failed to discharge fiduciary duties solely in the interest of Plaintiffs’ participants

and beneficiaries as required by 29 U.S.C. § 1104(a)(1). The agent or agents of Defendant failed

to act with the care, skill, prudence and diligence under the circumstances then prevailing, that a

prudent person acting in a like capacity and familiar with such matters would use in conduct of an

enterprise as required by 29 U.S.C. § 1104(a)(1)(B). Further, the agent or agents of Defendant

caused Defendant to enter into a prohibited transaction that they knew or should have known

constituted a direct or indirect transfer of Plaintiffs’ assets to Defendant in contradiction of 29

U.S.C § 1106(a)(1)(D); and, by dealing with Plaintiffs’ assets in the interest of Defendant, the agent

or agents of Defendant committed a prohibited transaction in violation of 29 U.S.C. § 1106(b)(2).

         11)      Despite demand that Defendant perform its statutory and contractual and trust

obligations with respect to making contributions and payments to the Plaintiffs, Defendant has

neglected and refused to pay the amounts that are due as a consequence of the conduct described

herein, and Defendant currently owes an outstanding principal amount without regard to

accumulated interest. Defendant owes accumulated interest on the unpaid contribution as a result

of its conduct as described herein.




{005255/19296/00474292.DOCX / Ver.1}
                                                   4

        Case 3:19-cv-00358 Document 1 Filed 05/01/19 Page 4 of 6 PageID #: 4
           12)    The failure of Defendant to pay contributions on behalf of its employees will cause

Plaintiffs to suffer irreparable harm; further, employer delinquencies such as those of Defendant

affect and impact upon the financial integrity of the Plaintiffs, and the continued delinquency will

cause the Plaintiffs to lose the benefit of interest income that it would otherwise earn and will

cause the Plaintiffs to incur additional administrative expenses in connection with the remedying

of delinquencies of Defendant.

           13)    Copies of this Complaint will be served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail in accordance with the provisions of ERISA Section

502(h), 29 U.S.C. § 1132(h).

           WHEREFORE, Plaintiffs request the following relief:

           (a)    After determining the identity of Defendant’s agent or agents identified in

paragraph 9 above, allow Plaintiffs to name them as additional defendants in this action via Fed. R.

Civ. P. 14(a)(3) and seek appropriate equitable and/or legal relief due to their action or inaction.

           (b)    A permanent injunction enjoining Defendant from violating the provisions of

ERISA, the collective bargaining agreement, and the trust agreements requiring timely payment of

contributions.

           (c)    A judgment against Defendant in favor of Plaintiffs for all sums that are owed as of

the date of the judgment plus the greater of double interest or single interest plus liquidated

damages and all attorney fees and costs incurred in connection with this action.

           (d)    For such further or different legal or equitable relief as the Court may deem proper

or just.




{005255/19296/00474292.DOCX / Ver.1}
                                                   5

        Case 3:19-cv-00358 Document 1 Filed 05/01/19 Page 5 of 6 PageID #: 5
                                             Respectfully submitted,


                                             /R. Jan Jennings
                                             R. Jan Jennings, BPR No. 1536
                                             Karla M. Campbell, BPR No. 27132
                                             Branstetter, Stranch & Jennings, PLLC
                                             223 Rosa L. Parks Avenue, Ste. 200
                                             Nashville, TN 37203
                                             Tel. (615) 254-8801
                                             Email: janj@bsjfirm.com




{005255/19296/00474292.DOCX / Ver.1}
                                         6

        Case 3:19-cv-00358 Document 1 Filed 05/01/19 Page 6 of 6 PageID #: 6
